Case 1:20-cv-21601-KMW Document 64 Entered on FLSD Docket 07/13/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-21601-CIV-WILLIAMS

      UNITED STATES OF AMERICA,

                   Plaintiff,
      vs.

      GENESIS II CHURCH OF HEALTH AND
      HEALING, et al.
                                                   /
                   Defendants.

                            ORDER APPOINTING SPECIAL MASTER

            THIS MATTER is before the Court sua sponte. On July 9, 2020, the Court entered

  default judgment against Genesis II Church of Health and Healing, Jordan Grenon, and

  Jonathan Grenon (collectively, “Defendants”) pursuant to Rule 55(b)(2). 1 (DE 54.) That

  same day, the Court entered an Order of Permanent Injunction against Defendants, which

  states that the Court shall appoint a Special Master to assist in the implementation and

  administration of Paragraph 21 of the Order. (See DE 55 at ¶ 21.) Pursuant to Federal

  Rule of Civil Procedure Rule 53, the Court appoints Mr. Robert E. O’Neill as Special

  Master to perform the duties necessary to implement and administer the Order’s

  requirement that Defendants shall pay equitable disgorgement to an escrow fund, to




  1 In the Court’s Order granting the Government’s motion for final default judgment, the
  Court described Defendants’ non-compliance with its Temporary Restraining Order (DE
  4) and Preliminary Injunction Order (DE 26). It observed that “[a]fter the Court entered
  its temporary restraining order and preliminary injunction order—both containing
  provisions that prohibited Defendants from distributing and misbranding MMS—
  Defendants continued to distribute MMS by directing customers to alternate sources, and
  misbrand MMS by refusing to remove claims regarding its curative potential” on their
  various websites. (DE 54 at 15.)
                                               1
Case 1:20-cv-21601-KMW Document 64 Entered on FLSD Docket 07/13/2020 Page 2 of 3



  satisfy claims from individuals who purchased MMS from Defendants since January 1,

  2010. (See id.)

         Having reviewed information regarding Mr. O’Neill’s credentials, the Court is

  satisfied that he is well-qualified for this appointment. Mr. O’Neill is currently a Managing

  Director of Freeh Group International Solutions, LLC.            He possesses extensive

  experience handling matters in federal court, having served as the United States Attorney

  in the Middle District of Florida from 2007-2008 and from 2010-2013, and as an Assistant

  United States Attorney in the Middle District of Florida and the Southern District of Florida

  for over 20 years. It is the opinion of the Court that Mr. O’Neill possesses the requisite

  skills, experience, knowledge, character, credibility, and other attributes necessary to aid

  in the implementation and administration of the Court’s Permanent Injunction Order.

         Accordingly, pursuant to Federal Rule of Civil Procedure Rule 53, it is ORDERED

  AND ADJUDGED THAT:

     1. Robert E. O’Neill is appointed as Special Master to assist in the implementation

         and administration of Paragraph 21 of the Permanent Injunction Order (DE 55).

     2. The Special Master shall proceed in this role with all reasonable diligence, and

         take all appropriate measures to perform the assigned duties fairly and efficiently.

     3. The Special Master may communicate ex parte with the Court without the consent

         of the Parties. The Special Master may not communicate ex parte with the Parties

         (with the exception of communicating on scheduling matters). See Fed. R. Civ. P.

         Rule 53(b)(2)(C).

     4. The Special Master will preserve, as a record of his activities, all written

         submissions received from the Parties and relevant non-parties, all written



                                               2
Case 1:20-cv-21601-KMW Document 64 Entered on FLSD Docket 07/13/2020 Page 3 of 3



        submissions sent to the Parties and relevant non-parties, and any transcripts of

        hearings before the Special Master.

     5. The Special Master’s compensation, as well as any reasonable costs and

        expenses incurred by the Special Master, will be borne by Defendants.

     6. The Special Master may, by order, impose on a party any non-contempt sanction

        provided by Rule 37 or 45, and may recommend a contempt sanction against a

        party and sanctions against a non-party. See Fed. R. Civ. P. Rule 53(c)(2).

     7. This Order may be amended at any time after notice to the Parties and an

        opportunity to be heard. See Fed. R. Civ. P. Rule 53(b)(4).

     DONE AND ORDERED in chambers in Miami, Florida, this 13th day of July, 2020.




                                              3
